DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 seems to include an error in that “configured allow a user” should be corrected to include “configured to allow a user”. Appropriate correction is required.
Claims 2-7 are objected to for being dependent upon an objected base claim.  
Claim 5 is objected to because of the following informalities:  Claim 5 seems to include a typographical error in that “one-degree Fahrenheit” is mistakenly referenced as “(10 F)”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “user-input mechanism” (Claim 1, described in P[0026]). The recitation of “user-input mechanism” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation “user-input mechanism” is further defined within the present application in claims 2 and 3 wherein the “user-input mechanism” includes a touchscreen and a dial. Therefore, “user-input mechanism” is being interpreted under 112(f) and further understood as touchscreen, dial, or equivalence thereof. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1; the limitation(s), “allowing a user to adjust the first heating set point to a second heating setpoint and the first cooling setpoint to a second cooling setpoint concurrently” are unclear. The limitation of “allowing a user to adjust the first heating set point to a second heating setpoint and the first cooling setpoint to a second cooling setpoint concurrently” is confusing as this conveys the idea that the heating and cooling setpoints are adjusted at the same time; while the invention simply recognizes a use to set the heating and the cooling set points independently.  For the purpose of examination, the word concurrently is being interpreted as independently.
In re claims 2-7; claims 2-7 are also rejected under 112(b) for being dependent upon a rejected base claim.  
In re claim 6; the limitation(s), “to prevent the first cooling setpoint to be above the first heating setpoint” are unclear. The limitation of “to prevent the first cooling setpoint to be above the first heating setpoint” is confusing as it is unclear why one of ordinary skill in the art would prevent a cooling setpoint from being set above a heating setpoint in HVAC controls meant to provide user comfort and in part renders the claim indefinite. Furthermore, it can be seen in paragraph [0029] as well as FIG.2 and FIG.3 that the cooling setpoint bar (106) is set above the heating setpoint bar (112). Moreover, the claimed limitation appears to contradict what is presented in the disclosure. Therefore, it appears that the claimed limitation contains an error due to the fact the present application does not otherwise support or disclose the limitation discussed above. For the sake of prosecution, the limitations of claim 6 is being viewed under the broadest reasonable interpretation of paragraphs [0029] as well as figures 2 and 3 provided within the drawing section; wherein the cooling setpoint is configured to be above the heating setpoint as disclosed in the present application.    
In re claim 8; the limitation(s), “adjusting concurrently the first heating setpoint to a second heating setpoint and the first cooling setpoint to a second cooling setpoint” are unclear. The limitation of “adjusting concurrently the first heating setpoint to a second heating setpoint and the first cooling setpoint to a second cooling setpoint” is confusing as this conveys the idea that the heating and cooling setpoints are adjusted at the same time; while the invention simply recognizes a use to set the heating and the cooling set points independently.  For the purpose of examination, the word concurrently is being interpreted as independently.
In re claim 9; claim 9 is also rejected under 112(b) for being dependent upon a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Heintzelman (US 20200116378 A1). 
In re claim 1, Heintzelman discloses an HVAC control device, comprising: 
a display (FIG. 6-9, 14) configured to display a first heating setpoint and a first cooling setpoint, (“the controller 118 is configured to display a HEAT temperature set point icon that includes a numeric representation of the HEAT temperature set point and a COOL temperature set point icon that includes a numeric representation of the COOL temperature set point.”; [0088]) 
the first heating and cooling setpoints defining a deadband value therebetween; (“In many cases, there is a minimum temperature difference, referred to as a deadband, that is enforced between the HEAT temperature set point and the COOL temperature set point. The deadband may be user-selectable and/or installer-selectable. In some instances, the deadband may be factory-programmable.”; [0086]) and 
a user-input mechanism configured allow a user to adjust the first heating setpoint to a second heating setpoint and the first cooling setpoint to a second cooling setpoint concurrently, (“In response to the user selecting one of the HEAT temperature set point icon and the COOL temperature set point icon, the controller 118 may display the selected temperature set point and an UP arrow and a DOWN arrow (or a rotary dial or knob, slider button, etc.) that can be used to raise or lower the selected temperature set point. “; [0088])   
such that the deadband value between the first heating setpoint and the first cooling setpoint is substantially the same as the deadband value between the second heating setpoint and the second cooling setpoint. (“The controller 118 may then move the displayed HEAT temperature set point and the COOL temperature set point on the graphical representation in response to the user adjusting one of the HEAT temperature set point and the COOL temperature set point and/or in response to the controller 118 automatically adjusting the other of the HEAT temperature set point and the COOL temperature set point in order to maintain the minimum DEADBAND.”; [0088]).  

In re claim 2, Heintzelman discloses the HVAC control device of claim 1, wherein the user-input mechanism includes a dial. (“In response to the user selecting one of the HEAT temperature set point icon and the COOL temperature set point icon, the controller 118 may display the selected temperature set point and an UP arrow and a DOWN arrow (or a rotary dial or knob, slider button, etc.) that can be used to raise or lower the selected temperature set point. “; [0088])  

In re claim 3, Heintzelman discloses the HVAC control device of claim 1, wherein the user-input mechanism includes a touchscreen. (“The thermostat 406 includes a user interface 410 such as, but not limited to, a touch screen display and a thermostat housing 412.”; [0121])  

In re claim 4, Heintzelman discloses the HVAC control device of claim 1, wherein the user-input mechanism is configured to prevent the deadband value to be less than or equal to two degrees Fahrenheit (2 F). (“The deadband may be user-selectable and/or installer-selectable. In some instances, the deadband may be factory-programmable. In a particular example, the deadband may be 2 degrees or 3 degrees.”; [0086])  

In re claim 5, Heintzelman discloses the HVAC control device of claim 1, wherein the user-input mechanism is configured to prevent the deadband value to be less than or equal to one degree Fahrenheit (10 F). (“The deadband may be user-selectable and/or installer-selectable. In some instances, the deadband may be factory-programmable. In a particular example, the deadband may be 2 degrees or 3 degrees.”; [0086])  

In re claim 6, Heintzelman discloses the HVAC control device of claim 1, wherein the user-input mechanism is configured 
to prevent the first cooling setpoint to be above the first heating setpoint and the second cooling setpoint to be above the second heating setpoint. (“In this, it will be appreciated that the COOL temperature set point must be higher than the HEAT temperature set point. In many cases, there is a minimum temperature difference, referred to as a deadband, that is enforced between the HEAT temperature set point and the COOL temperature set point.”; [0086])  

Examiner’s note: Regarding the limitations of claim 6, please refer to the 112b section above. 

In re claim 7, Heintzelman discloses the HVAC control device of claim 1, wherein 
the deadband value between the first heating setpoint and the first cooling setpoint is the same as the deadband value between the second heating setpoint and the second cooling setpoint. (“The controller 118 may then move the displayed HEAT temperature set point and the COOL temperature set point on the graphical representation in response to the user adjusting one of the HEAT temperature set point and the COOL temperature set point and/or in response to the controller 118 automatically adjusting the other of the HEAT temperature set point and the COOL temperature set point in order to maintain the minimum DEADBAND. In some instances, when the controller 118 automatically adjusts the other of the HEAT temperature set point and the COOL temperature set point from the original setting to maintain the minimum DEADBAND, the controller 118 may display an alphanumeric message informing the user why the controller 118 has adjusted the other of the HEAT temperature set point and the COOL temperature set point.”; [0087-0088])  


In re claim 8, Heintzelman discloses a method of controlling an HVAC device, comprising: 
receiving a first heating setpoint and a first cooling setpoint, 
the difference between the first cooling setpoint and the first heating setpoint defining a first deadband value; (“In many cases, there is a minimum temperature difference, referred to as a deadband, that is enforced between the HEAT temperature set point and the COOL temperature set point. The deadband may be user-selectable and/or installer-selectable.”; [0086])
adjusting concurrently the first heating setpoint to a second heating setpoint and the first cooling setpoint to a second cooling setpoint, the difference between the second cooling setpoint and the second heating setpoint defining a second deadband value, wherein the first and second deadband values are substantially the same. (“The controller 118 is configured to display one or more screens on the user interface displaying the HEAT temperature set point and the COOL temperature set point and allowing a user to change the HEAT temperature set point and/or the COOL temperature set point. The controller 118 is configured to enforce a minimum DEADBAND between the HEAT temperature set point and the COOL temperature set point when the user adjusts one of the HEAT temperature set point and the COOL temperature set point towards the other of the HEAT temperature set point and the COOL temperature set point to an extent that would violate the minimum DEADBAND by automatically adjusting the other of the HEAT temperature set point and the COOL temperature set point from an original setting to maintain the minimum DEADBAND.”; [0087])

  
In re claim 9, Heintzelman discloses the method of controlling an HVAC device of claim 8, wherein the first and second deadband values are the same. (“The controller 118 may then move the displayed HEAT temperature set point and the COOL temperature set point on the graphical representation in response to the user adjusting one of the HEAT temperature set point and the COOL temperature set point and/or in response to the controller 118 automatically adjusting the other of the HEAT temperature set point and the COOL temperature set point in order to maintain the minimum DEADBAND. In some instances, when the controller 118 automatically adjusts the other of the HEAT temperature set point and the COOL temperature set point from the original setting to maintain the minimum DEADBAND, the controller 118 may display an alphanumeric message informing the user why the controller 118 has adjusted the other of the HEAT temperature set point and the COOL temperature set point.”; [0088])
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763